Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: handle 584 as described in paragraphs 95, 97, 102 and aperture 572 as described in paragraphs 94, 99.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “542” has been used to designate both leaver and another element in Figs. 8-12.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-9, 14, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 200406442Y1) in view of Park (US 2022/0171422).

1. Park (KR 200406442Y1) discloses an electronic gaming machine (“electronic entertainment apparatus”, page 1; Fig. 1) comprising: 
a cabinet (case body 100 in Fig. 1); 
a main display coupled to the cabinet (display unit 110 in Fig. 1); and
a button deck (operation section 220 in Fig. 2) assembly slidably coupled to the cabinet (“sliding body”, “sliding the key operating part” in abstract. Sliding using rails and guide rails in Fig. 2, pages 2-4.), the button deck assembly comprising: 
a housing (housing/closing cover 222 in Fig. 2) extending from a first end oriented to face the cabinet (first end in which the closing cover slides into the gaming machine; Fig. 2) to an opposed second end (opposed second end in which it is opened for the player to operate; Fig. 2).
Park (KR 200406442Y1) discloses the claimed invention but fails to teach that the display is configured to display a wagering game; and a pushbutton releasably coupled to the housing between the first end and the second end; a latch configured to pivot relative to the pushbutton between a first position, in which the latch engages the pushbutton to secure the pushbutton to the housing, and a second position, in which the latch is disengaged from the pushbutton to selectively remove the pushbutton from the housing; and a lever slidably coupled to the housing and configured to engage the latch, wherein movement of the lever relative to the housing pivots the latch between the first position and the second position. Nevertheless, such modification would have been obvious to one of ordinary skilled in the art. In an analogous art to gaming machines, Park (US 2022/0171422) discloses a push button (push operation part, paragraph 4) that may be used in a casino machine or the like (paragraph 34). When being used in a casino, the gaming machine would be configured to play a wagering game and thus the display device would be configured to display a wagering game. It would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Park’s (KR 200406442Y1) invention and configure the display to display a wagering game in order to provide a wagering game in a casino enjoinment. Furthermore, Park (US 2022/0171422) discloses that the pushbutton releasably coupled to the housing between the first end and the second end (push button/operating part 20 is coupled to the housing/display panel 10 or housing part 17 in Fig. 1 with the front end or back of the panel and second end with elements 50, 15, 16 in Fig. 1). Park (US 2022/0171422) discloses a latch (locking part 40 with locking bodies 42 in Fig. 2) configured to pivot relative to the pushbutton (pivot along hinge 38 relative to the pushbutton in Fig. 2) between a first position, in which the latch engages the pushbutton to secure the pushbutton to the housing (first/locking position in Fig. 4), and a second position, in which the latch is disengaged from the pushbutton to selectively remove the pushbutton from the housing (second/opening position in Fig. 5) and a lever (moving body 52 in Fig. 1) slidably coupled to the housing and configured to engage the latch, wherein movement of the lever relative to the housing pivots the latch between the first position and the second position (“locking body is rotated by linear movement of the moving protrusion 54”; paragraph 54. See also paragraphs 53-65 and Figs. 1-2, 4-5). Park (US 2022/0171422) discloses that the latch and lever mechanism as claimed allows the operation part to be easily removed for repair, and thus maintenance costs is reduced and work time is shortened; paragraphs 4, 17-18). It would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Park’s (KR 200406442Y1) invention and incorporate a pushbutton with the latch and lever assembly in order provide the predictable result of providing a push button that can be easily removed for repair, which would reduce maintenance costs and work time.

2. Park (US 2022/0171422) discloses the electronic gaming machine of claim 1, wherein the housing is moveable along an extension axis between a closed position, in which the housing is positioned adjacent the cabinet, and an open position, in which the housing is laterally spaced from the cabinet (housing of the operation panel is removed latterly by sliding out as illustrated in Fig. 2), wherein the housing contacts the cabinet when the housing is in the closed position (operation panel is in contact with the gaming machines cabinet when closed as illustrated in Fig. 1).

6. Park (US 2022/0171422) discloses the electronic gaming machine of claim 1, wherein the pushbutton comprises a first plurality of cam features and the latch comprises a second plurality of cam features corresponding to the first plurality of cam features (According to Applicant’s specification, paragraph 99 cam features 590, 592 are grooves and projections. Similarly, Park (US 2022/0171422) discloses grooves 22 and curved and flat opening in plates 30, 40 to engage the latches; paragraphs 33, 40-41, 45-47 Figs. 1-33).

7. Park (US 2022/0171422) discloses the electronic gaming machine of claim 6, wherein the second plurality of cam features engage the first plurality of cam features to secure the pushbutton to the housing when the latch is in the first position, and wherein the second plurality of cam features are disengaged with the first plurality of cam features when the latch is in the second position (According to Applicant’s specification, paragraph 99 cam features 590, 592 are grooves and projections. Similarly, Park (US 2022/0171422) discloses grooves 22 and curved and flat opening in plates 30, 40 to engage the latches; paragraph 33, 40-41, 45-47, Figs. 1-3. See Figs. 4-5 with the engaged and disengaged cam features.).


8. Park (US 2022/0171422) discloses the electronic gaming machine of claim 6, wherein the pushbutton comprises a first rim having the first plurality of cam features (rim or the circumferences of the pushbutton with groove part 22 in Fig. 1; paragraph 33) and the latch comprises a second rim having the second plurality of cam features, the second rim defining an aperture sized to receive the first rim therein (second or inner rim 43 or plate 30; paragraphs 40-41, 45-47, Figs. 1-3).

9. Park (US 2022/0171422) discloses the electronic gaming machine of claim 8, wherein the first plurality of cam features includes grooves defined within the first rim (rim or the circumferences of the pushbutton with groove part 22 in Fig. 1; paragraph 33) and the second plurality of cam features include projections extending radially inward of the second rim (Portion in 43 in Fig. 3 projects radially inward by being flat instead of being curved radially.)

14. Park (KR 200406442Y1) discloses a button deck assembly for use with an electronic gaming machine having a cabinet (“electronic entertainment apparatus”, page 1; Fig. 1), the button deck assembly (operation section 220 in Fig. 2) comprising: 
a sliding mechanism comprising a bracket and a rail slidably coupled to the bracket, the bracket configured to be coupled to the cabinet (rails and brackets/guide rails in 221, 211, 121, Fig. 2, pages 2-4.); 
a housing (housing/closing cover 222 in Fig. 2) coupled to the rail and extending from a first end (first end in which the closing cover slides into the gaming machine; Fig. 2) to an opposed second end (opposed second end in which it is opened for the player to operate; Fig. 2), the housing moveable along an extension axis relative to the bracket (Fig. 2).
Park (KR 200406442Y1) discloses the claimed invention but fails to teach 
a pushbutton releasably coupled to the housing between the first end and the second end;  
a latch configured to pivot relative to the pushbutton between a first position, in which the latch engages the pushbutton to secure the pushbutton to the housing, and a second position, in which the latch is disengaged from the pushbutton to selectively remove the pushbutton from the housing; and 
a lever slidably coupled to the housing and configured to engage the latch, wherein movement of the lever relative to the housing pivots the latch between the first position and the second position.
Nevertheless, such modification would have been obvious to one of ordinary skilled in the art. In an analogous art to gaming machines, Park (US 2022/0171422) discloses a push button (push operation part, paragraph 4) that may be used in a casino machine or the like (paragraph 34). Park (US 2022/0171422) discloses that the pushbutton releasably coupled to the housing between the first end and the second end (push button/operating part 20 is coupled to the housing/display panel 10 or housing part 17 in Fig. 1 with the front end or back of the panel and second end with elements 50, 15, 16 in Fig. 1). Park (US 2022/0171422) discloses a latch (locking part 40 with locking bodies 42 in Fig. 2) configured to pivot relative to the pushbutton (pivot along hinge 38 relative to the pushbutton in Fig. 2) between a first position, in which the latch engages the pushbutton to secure the pushbutton to the housing (first/locking position in Fig. 4), and a second position, in which the latch is disengaged from the pushbutton to selectively remove the pushbutton from the housing (second/opening position in Fig. 5) and a lever (moving body 52 in Fig. 1) slidably coupled to the housing and configured to engage the latch, wherein movement of the lever relative to the housing pivots the latch between the first position and the second position (“locking body is rotated by linear movement of the moving protrusion 54”; paragraph 54. See also paragraphs 53-65 and Figs. 1-2, 4-5). Park (US 2022/0171422) discloses that the latch and lever mechanism as claimed allows the operation part to be easily removed for repair, and thus maintenance costs is reduced and work time is shortened; paragraphs 4, 17-18). It would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Park’s (KR 200406442Y1) invention and incorporate a pushbutton with the latch and lever assembly in order provide the predictable result of providing a push button that can be easily removed for repair, which would reduce maintenance costs and work time.

	Claims 8-20. See rejections for claims 10-13 above.

Allowable Subject Matter
Claims 3-5, 10-13, 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claims 3-4 and 15-16, discloses the electronic gaming machine of claim 1, wherein the lever comprises a handle (flat handle portion 50 that is pointing down as illustrated in Figs. 1-2). Park (US 2022/0171422) discloses that pulling the handle out or away from the first position (face of the cabinet) locks the latches and therefore puts it in first position. Therefore Park (US 2022/0171422) fails to teach the movement of the handle away from the first end of the housing pivots the latch from the first position (latch is engaged from claim 1) to second position (latch is disengaged to release the push button from claim 1)

Park (KR 200406442Y1) in view of Park (US 2022/0171422) fails to teach the additional limitations of claims 5, 10-13 and 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASSON H YOO/           Primary Examiner, Art Unit 3715